Mr. Justice Breese delivered the opinion of the Court: It is quite evident the plaintiff in error is premature in suing out this writ of error, for the reason the record shows no final judgment from which an appeal or writ of error would lie. All that the circuit court did was to set aside a judgment previously rendered in that court, which decides nothing. When the cause is again tried, and a final judgment entered, an appeal or writ of error will lie, on which it can be assigned as error setting aside this judgment at a term subsequent to the one at which it was rendered. That is the case of Cook v. Wood, 24 Ill. 295. For the reasons given, the writ of error must be dismissed. Writ of error dismissed.